Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 18, 2008 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 137 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 140 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on March 1, 2009 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Tax-Managed Small-Cap Portfolio has also executed this Registration Statement. Eaton Vance Tax-Managed Dividend Income Fund Eaton Vance Tax-Managed Equity Asset Allocation Fund Eaton Vance Tax-Managed International Equity Fund Eaton Vance Tax-Managed Mid-Cap Core Fund Eaton Vance Tax-Managed Multi-Cap Growth Fund Eaton Vance Tax-Managed Small-Cap ^Fund Eaton Vance Tax-Managed Small-Cap Value Fund Eaton Vance Tax-Managed Value Fund Mutual funds seeking long-term, after-tax returns for shareholders Prospectus Dated ^March 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 6 Tax-Managed Dividend Income Fund 6 Tax-Managed Equity Asset Allocation Fund 7 Tax-Managed International Equity Fund 8 Tax-Managed Mid-Cap Core Fund 9 Tax-Managed Multi-Cap Growth Fund 10 Tax-Managed Small-Cap ^Fund 11 Tax-Managed Small-Cap Value Fund 12 Tax-Managed Value Fund 13 Fund Fees and Expenses 14 Investment Objectives & Principal Policies and Risks ^ 19 Management and Organization ^ 25 Valuing Shares ^ 28 Purchasing Shares ^ 28 Sales Charges ^ 32 Redeeming Shares ^ 34 Shareholder Account Features ^ 35 Tax Information ^ 36 Financial Highlights ^ 38 Tax-Managed Dividend Income Fund ^ 38 Tax-Managed Equity Asset Allocation Fund ^ 40 Tax-Managed International Equity Fund ^ 42 Tax-Managed Mid-Cap Core Fund ^ 43 Tax-Managed Multi-Cap Growth Fund ^ 44 Tax-Managed Small-Cap ^Fund ^ 45 Tax-Managed Small-Cap Value Fund ^ 46 Tax-Managed Value Fund ^ 47 2 Fund Summaries This page summarizes the investment objective, and principal strategies and risks of each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Tax-Managed Dividend Income Fund. Tax-Managed Dividend Income Funds investment objective is to achieve after-tax total return for its shareholders. The Fund seeks to invest primarily in a diversified portfolio of common and preferred stocks that pay dividends that qualify for federal income taxation at long-term capital gain rates (tax-favored dividends). In selecting securities, the Fund primarily seeks stocks that produce attractive levels of tax-favored dividend income and which are, in the opinion of the investment adviser, undervalued or inexpensive relative to other similar investments. For its investments in common stocks, the Fund also seeks to invest in securities that the investment adviser believes have the potential for growth of income and capital appreciation over time. Under normal market conditions, the Fund invests at least 80% of its net assets in dividend-paying common and preferred stocks. The Fund may at times invest 25% or more of its total assets in each of the utilities and financial services sectors. The Fund may also invest up to 35% of its total assets in foreign securities. Eaton Vance Tax-Managed Equity Asset Allocation Fund. Tax-Managed Equity Asset Allocation Funds investment objective is to achieve long-term, after tax returns for its shareholders by investing in a combination of diversified tax-managed equity portfolios advised by Eaton Vance or its affiliates (the "Eaton Vance Tax-Managed Portfolios"). The Fund normally will invest at least 65% of its total assets in Eaton Vance Tax-Managed Portfolios that primarily invest in common stocks of U.S. companies. The Fund may invest up to 25% of its total assets in Eaton Vance Tax-Managed Portfolios that primarily invest in common stocks of small or emerging companies and up to 35% of its total assets in Eaton Vance Tax-Managed Portfolios that primarily invest in foreign securities. The Fund will at all times allocate its assets among at least three different Eaton Vance Tax-Managed Portfolios and normally intends to invest in all seven Tax-Managed Portfolios identified and described in further detail under "Investment Objectives & Principal Policies and Risks". Eaton Vance Tax-Managed International Equity Fund. Tax-Managed International Equity Funds investment objective is to achieve long-term, after-tax returns for its shareholders by investing in a diversified portfolio of foreign equity securities. The Fund invests primarily in common stocks of companies domiciled in countries represented in the Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index. The EAFE Index is an unmanaged index of approximately 1,000 companies located in twenty-one countries. The Fund normally invests at least 80% of its net assets in equity securities. Eaton Vance Tax-Managed Mid-Cap Core Fund. Tax-Managed Mid-Cap Core Funds investment objective is to achieve long-term, after-tax returns for its shareholders by investing in a diversified portfolio of common stocks of mid-cap companies. Mid-cap companies are companies with market capitalizations within the range of capitalizations of companies included in the ^ S&P MidCap 400 Index. The Fund normally will invest at least 80% of its net assets in stocks of mid-cap companies. Although it invests primarily in domestic securities, the Fund may invest up to 25% of its total assets in foreign securities. Eaton Vance Tax-Managed Multi-Cap Growth ^Fund^. Tax-Managed Multi-Cap Growth Funds investment objective is to achieve long-term, after-tax returns for its shareholders through investing in a diversified portfolio of equity securities. The Fund invests primarily in common stocks of growth companies that are attractive in their long-term investment prospects. Although it invests primarily in domestic securities, the Fund may invest up to 25% of its total assets in foreign securities. Eaton Vance Tax-Managed Small-Cap Fund (formerly Eaton Vance Tax-Managed Small-Cap Growth Fund ) . Tax-Managed Small-Cap ^Funds investment objective is to achieve long-term, after-tax returns for its shareholders. The Fund invests primarily in a diversified portfolio of ^ common stocks of small-cap ^ companies that, in the opinion of the investment adviser, are expected to achieve earnings growth over the long term that exceeds the average of all publicly-traded companies in the United States . ^ The portfolio manager generally considers small -cap companies ^ to be companies ^ having a market ^ capitalization that falls (i) within or below the range of companies ^in either the ^ current S&P SmallCap 600 Index ^ or the Russell 2000 Index or (ii) below the ^ three -^ year average maximum market ^ cap of companies in either index as of December 31 of the three preceding years . The Fund normally will invest at least 80% of its net assets in equity securities of small-cap companies. Although it invests primarily in domestic companies, the Fund may invest up to 25% of its total assets in foreign securities. 3 Eaton Vance Tax-Managed Small-Cap Value Fund. Tax-Managed Small-Cap Value Funds investment objective is to achieve long-term, after-tax returns for its shareholders by investing in a diversified portfolio of value stocks of small-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are undervalued or inexpensive relative to the overall stock market. Small-cap companies are companies with market capitalizations comparable to those of companies included in the ^ S&P SmallCap 600 Index. The Fund normally will invest at least 80% of its net assets in small-cap companies. Although it invests primarily in domestic securities, the Fund may invest up to 25% of its total assets in foreign securities. Eaton Vance Tax-Managed Value Fund. Tax-Managed Value Funds investment objective is to achieve long-term, after tax returns for its shareholders. The Fund invests in a diversified portfolio of value stocks. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive relative to the overall stock market. Although it invests primarily in common stocks of U.S. companies, the Fund may invest up to 25% of its total assets in foreign securities. Each Fund may engage in derivative transactions (such as purchased puts, written covered calls, equity collars, equity swaps, covered short sales and stock index futures) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Each Fund, except Tax-Managed Dividend Income Fund, pursues its investment objective by investing its assets in one or more separate registered investment companies with the same investment objective and policies as the Fund. Tax-Managed Investing Most mutual funds focus on pre-tax returns and largely ignore shareholder tax considerations. By contrast, each Eaton Vance Tax-Managed Portfolio and Tax-Managed Dividend Income Fund approaches its investments from the perspective of a taxpaying shareholder. Buy and sell decisions are made by balancing investment considerations and tax considerations, and taking into account the taxes payable by shareholders in connection with distributions of investment income and net realized capital gains. The techniques and strategies used in the tax-efficient management of the Eaton Vance Tax-Managed Portfolios and Tax-Managed Dividend Income Fund may include the following: purchasing stocks primarily from a long-term perspective; generally maintaining low portfolio turnover of stocks with appreciated gains; investing primarily in lower yielding stocks and/or stocks paying dividends that qualify for federal income taxation at long-term capital gain rates; attempting to avoid net realized short-term gains and fully taxable investment income in excess of Fund expenses; when appropriate, selling stocks trading below cost to realize losses; in selling appreciated stocks, selecting the most tax-favored share lots; and selectively using tax-advantaged hedging techniques as an alternative to taxable sales. Each Fund (except Tax-Managed Dividend Income Fund) seeks to achieve returns primarily in the form of price appreciation (which is not subject to current tax). Tax-Managed Dividend Income Fund seeks to achieve returns primarily in the form of tax-favored dividend income and price appreciation not subject to current tax. The Funds seek to minimize income distributions and distributions of realized short-term gains that are taxed as ordinary income, as well as distributions of realized long-term gains (taxed as long-term capital gains). Each Fund can generally be expected to distribute a smaller percentage of returns each year than equity mutual funds that are managed without regard to tax considerations. There can be no assurance, however, that taxable distributions can always be avoided. Principal Risk Factors Each Funds shares are sensitive to stock market volatility. If there is a general decline in the value of publicly-traded stocks, the value of a Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Each Fund seeks to minimize stock-specific risk by diversifying its holdings among many companies and industries. In addition to general stock market risk, shares of Tax-Managed Small-Cap ^Fund, Tax-Managed Small-Cap Value Fund and (to a lesser extent) Tax-Managed Mid-Cap Core Fund, Tax-Managed Multi-Cap Growth Fund and Tax-Managed Equity Asset Allocation Fund are also sensitive to factors affecting smaller and emerging companies. The securities of such companies are generally subject to greater price fluctuation and investment risk than securities of more established companies. Because each Fund invests in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and other developments abroad. The use of derivative transactions is subject to certain limitations and may expose a 4 Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty, or unexpected price or market movements. Each Funds investment program may be affected by future changes in tax laws and regulations including changes as a result of the sunset provisions that currently apply to the favorable tax treatment of tax-favored dividend income. Tax-Managed Dividend Income Funds investments in preferred stocks may also be sensitive to changes in interest rates. When interest rates rise, the value of such securities will generally fall. Because the Fund invests in preferred stocks, the Funds net asset value may decline if interest rates rise. Interest rates are currently low relative to historic levels. Common stocks may also be influenced by changes in interest rates. Tax-Managed Dividend Income Funds ability to distribute income to shareholders will depend on the yields available on common and preferred stocks. Changes in the dividend policies of companies held by the Fund could make it difficult for the Fund to provide a predictable level of income. While the Fund seeks tax-favored dividend income, a portion of the Funds income distributions to shareholders may be taxable at rates applicable to ordinary income. In order for dividends to qualify for tax-favored treatment, the Fund must hold the related stock for a required period of time. Satisfying this holding period requirement may not always be advisable, potentially exposing a portion of the Funds dividend income to full taxation. The value of Tax-Managed Dividend Income Fund shares may be affected by events that adversely affect the utilities and financial services sectors. Companies in the utilities sector are sensitive to changes in interest rates and other economic conditions, governmental regulation, uncertainties created by deregulation, power shortages and surpluses, the price and availability of fuel, environmental protection or energy conservation practices, the level and demand for services, and the cost and potential business disruption of technological developments. Companies in the financial services sector are also subject to extensive government regulation and can be significantly affected by the availability and cost of capital funds, changes in interest rates, the rate of corporate and consumer debt defaults, and price competition. Because Tax-Managed Dividend Income Fund may invest a significant portion of its assets in the utilities and financial services sectors, the value of Fund shares may fluctuate more than if the Fund invested in a broader variety of sectors. No Fund is a complete investment program and you may lose money by investing. There is no guarantee that a Fund will be able to achieve its investment objective. Shareholders should invest for the long-term. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 5 Eaton Vance Tax-Managed Dividend Income Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed Dividend Income Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table below contains Class A, Class B, Class C and Class I shares performance and a comparison to the performance of a broad-based, unmanaged market index of 1000 U.S. value stocks. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The Funds performance reflects the effects of expense reductions. Absent these reductions, performance would have been lower. During the period from December 31, 2003 through December 31, ^ , the highest quarterly total return for Class A was ^ % for the quarter ended ^ , and the lowest quarterly return was ^ % for the quarter ended ^ .^ Average Annual Total Return as of December 31, ^ One Year Five Years Life of Fund Class A Return Before Taxes ^% ^% ^% Class A Return After Taxes on Distributions ^% ^% ^% Class A Return After Taxes on Distributions and the Sale of Class A Shares ^% ^% ^% Class B Return Before Taxes ^% ^% ^% Class C Return Before Taxes ^% ^% ^% Class I Return Before Taxes ^% ^% ^% Russell 1000 Value Index (reflects no deductions for fees, expenses or taxes) ^% ^% ^% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge ("CDSC") for Class B and Class C. Class A, Class B and Class C commenced operations on May 30, 2003. Life of Fund returns are calculated from May 31, 2003. Total return prior to the commencement of Class I reflects the return of Class A. Class I commenced operations on August 27, 2007. Prior returns are adjusted to reflect any applicable sales charges (but were not adjusted for other expenses). If adjusted for other expenses, returns would be different. The Russell 1000 Value Index is a broad-based, unmanaged market index of 1000 U.S. value stocks. Investors cannot invest directly in an Index. (Source for Russell 1000 Value Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Eaton Vance Tax-Managed Equity Asset Allocation Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed Equity Asset Allocation Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the return would be lower. The table below contains the Class A, Class B and Class C shares performance and a comparison to the performance of a broad-based, unmanaged market index of U.S. stocks. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the period from December 31, 2002 through December 31, ^ , the highest quarterly total return for Class A was ^ % for the quarter ended ^ , ^and the lowest quarterly return was ^ % for the quarter ended ^ . Average Annual Total Return as of December 31, ^ One Year Five Years Life of Fund Class A Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions and the Sale of Class A Shares ^ % ^ ^ % ^ ^ % ^ Class B Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class C Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Russell 3000 Index (reflects no deduction for fees, expenses or taxes) ^ % ^ ^ % ^ ^ % ^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge ("CDSC") for Class B and Class C. Class A, Class B and Class C commenced operations on March 4, 2002. Life of Fund returns are calculated from March 31, 2002. The Russell 3000 Index is a broad-based, unmanaged market index of 3,000 U.S. stocks. Investors cannot invest directly in an Index. (Source for the Russell 3000 Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 7 Eaton Vance Tax-Managed International Equity Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed International Equity Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains the Class A, Class B and Class C shares performance and a comparison to the performance of a broad-based, unmanaged market index of international stocks. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the period from December 31, 1998 through December 31, ^ , the highest quarterly total return for Class A was ^ % for the quarter ended ^ , and the lowest quarterly return was ^ % for the quarter ended ^ .^ Average Annual Total Return as of December 31, ^ One Year Five Years Life of Fund Class A Return Before Taxes ^% ^% ^% Class A Return After Taxes on Distributions ^% ^% ^% Class A Return After Taxes on Distributions and the Sale of Class A Shares ^% ^% ^% Class B Return Before Taxes ^% ^% ^% Class C Return Before Taxes ^% ^% ^% Class I Return Before Taxes % % % Morgan Stanley Capital International Europe, Australasia, and Far East Index (reflects net dividends, which reflect the deduction of withholding taxes) ^% ^% ^% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A, Class B and Class C commenced operations on April 22, 1998. Life of Fund returns are calculated from April 30, 1998. Total return prior to the commencement of Class I reflects the return of Class A. Class I commenced operations on September 1, 2008. The Morgan Stanley Capital International Europe, Australasia, and Far East ("EAFE") Index is an index of common stocks traded in foreign markets. Investors cannot invest directly in an Index. (Source for the EAFE Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 8 Eaton Vance Tax-Managed Mid-Cap Core Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed Mid-Cap Core Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the return would be lower. The table below contains the Class A, Class B and Class C shares performance and a comparison to the performance of a broad-based, unmanaged market index commonly used to measure mid-cap stock performance. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the period from December 31, 2002 through December 31, ^ , the highest quarterly total return for Class A was ^ % for the quarter ended ^ , and the lowest quarterly return ^ was % for the quarter ended ^ . Average Annual Total Return as of December 31, ^ One Year Five Years Life of Fund Class A Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions and the Sale of Class A Shares ^ % ^ ^ % ^ ^ % ^ Class B Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class C Return Before Taxes ^ % ^ ^ % ^ ^ % ^ S&P MidCap 400 Composite Index (reflects no deduction for fees, expenses or taxes) ^ % ^ ^ % ^ ^ % ^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A, Class B and Class C commenced operations on March 4, 2002. Life of Fund returns are calculated from March 31, 2002. The S&P MidCap 400 Composite Index is a broad-based, unmanaged index commonly used as a measure of U.S. mid-cap stock performance. Investors cannot invest directly in an Index. (Source for the S&P MidCap 400 Composite Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 9 Eaton Vance Tax-Managed Multi-Cap Growth Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed Multi-Cap Growth Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table below contains the Class A, Class B and Class C shares performance and a comparison to the performance of a broad-based, unmanaged market index of common stocks and an unmanaged market index of mid-cap growth companies. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the period from December 31, 2000 through December 31, ^ , the highest quarterly total return for Class A was ^ % for the quarter ended ^ , and the lowest quarterly return was ^ % for the quarter ended ^ . Average Annual Total Return as of December 31, ^ One Year Five Years Life of Fund Class A Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions and the Sale of Class A Shares ^ % ^ ^ % ^ ^ % ^ Class B Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class C Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Russell Mid-Cap Growth Index (reflects no deduction for fees, expenses or taxes) ^ % ^ ^ % ^ ^ % ^ S&P 500 Index (reflects no deduction for fees, expenses or taxes) ^ % ^ ^ % ^ ^ % ^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A commenced operations on June 30, 2000, Class B and Class C commenced operations on July 10, 2000. Life of Fund returns are calculated from June 30, 2000 for Class A and both Indices and from July 31, 2000 for Class B and Class C. The Funds benchmark is the Russell Mid-Cap Growth Index, an unmanaged market index of mid-cap growth companies. The S&P 500 Index is an index commonly used to measure the performance of U.S. stocks. Investors cannot invest directly in an Index. (Source for the S&P 500 Index and Russell Mid-Cap Growth Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 10 Eaton Vance Tax-Managed Small-Cap ^Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed Small-Cap ^Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table below contains the Class A, Class B and Class C shares performance and a comparison to the performance of two broad-based unmanaged market indices of small capitalization stocks. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ^ ten years ended December 31, ^ , the highest quarterly total return was ^ % for the quarter ended ^ and the lowest quarterly return was ^ % for the quarter ended ^ . Average Annual Total Return as of December 31, ^ One Year Five Years Ten Years Class A Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions ^ % ^ ^ % ^ ^ % ^ Class A Return After Taxes on Distributions and the Sale of Class A Shares ^ % ^ ^ % ^ ^ % ^ Class B Return Before Taxes ^ % ^ ^ % ^ ^ % ^ Class C Return Before Taxes ^ % ^ ^ % ^ ^ % ^ S&P SmallCap 600 Index (reflects no deduction for fees, expenses or taxes) ^ % ^ ^ % ^ ^ % ^ Russell 2000 Index (reflects no deduction for fees, expenses or taxes) ^ % ^ ^ % ^ ^ % ^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A commenced operations on September 25, 1997 and Class B and Class C commenced operations on September 29, 1997. The Funds benchmark is the S&P SmallCap 600 Index, a broad-based, unmanaged index of both growth and value small-capitalization stocks. The Russell 2000 Index is an unmanaged market index of a mix of small-cap growth stocks. Investors cannot invest directly in an Index. (Source for the S&P SmallCap 600 Index and the Russell 2000 Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 11 Eaton Vance Tax-Managed Small-Cap Value Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed Small-Cap Value Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table below contains the Class A, Class B and Class C shares performance and a comparison to the performance of two broad-based, unmanaged market indices of small capitalization stocks. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the period from December 31, 2002 through December 31, ^ , the highest quarterly total return for Class A was ^ % for the quarter ended ^ , and the lowest quarterly return was ^ % for the quarter ended ^ .^ Average Annual Total Return as of December 31, ^ One Year Five Year Life of Fund Class A Return Before Taxes ^% ^% ^% Class A Return After Taxes on Distributions ^% ^% ^% Class A Return After Taxes on Distributions and the Sale of Class A Shares ^% ^% ^% Class B Return Before Taxes ^% ^% ^% Class C Return Before Taxes ^% ^% ^% Russell 2000 Value Index (reflects no deduction for fees, expenses or taxes) ^% ^% ^% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A, Class B and Class C commenced operations on March 4, 2002. Life of Fund returns are calculated from March 31, 2002. The Funds benchmark is the Russell 2000 Value Index, an unmanaged index measuring the performance of those Russell 2000 companies with a less-than-average growth orientation and lower price-to-book and price/earnings ratios. ^Investors cannot invest directly in an Index. (Source for the Russell 2000 Value ^Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 12 Eaton Vance Tax-Managed Value Fund Performance Information. The following bar chart and table provide information about the performance of Tax-Managed Value Fund. The returns in the bar chart are for Class A shares for each calendar year through December 31, ^ 2008 and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table below contains the Class A, Class B, Class C and Class I performance and a comparison to the performance of two broad-based, unmanaged indices of domestic equity stocks. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the period ^December 31, 1999 through December 31, ^ , the highest quarterly total return for Class A was ^ % for the quarter ended ^ , and the lowest quarterly return was ^ % for the quarter ended ^ . ^ Average Annual Total Return as of December 31, ^ One Year Five Years Life of Fund Class A Return Before Taxes ^% ^% ^% Class A Return After Taxes on Distributions ^% ^% ^% Class A Return After Taxes on Distributions and the Sale of Class A Shares ^% ^% ^% Class B Return Before Taxes ^% ^% ^% Class C Return Before Taxes ^% ^% ^% Class I Return Before Taxes ^% ^% ^% Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) ^% ^% ^% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A commenced operations on December 27, 1999, Class B commenced operations on January 18, 2000 and Class C commenced operations on January 24, 2000. Life of Fund returns are calculated from December 31, 1999 for Class A and both Indices and from January 31, 2000 for Class B and Class C. Total return prior to the commencement of Class I reflects the return of Class A. Class I commenced operations on November 30, 2007. Prior returns are adjusted to reflect any applicable sales charges (but were not adjusted for other expenses). If adjusted for other expenses, returns would be different. The Funds benchmark is the Russell 1000 Value Index ("Russell 1000"), a broad-based, unmanaged market index of 1000 U.S. value stocks. ^Investors cannot invest directly in an Index. (Source for ^the Russell 1000: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 13 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None Redemption Fee (as a percentage of amount redeemed) 1.00% None None None Exchange Fee None None None None (1) Class A shares of Tax-Managed International Equity Fund are subject to a redemption fee if they are redeemed or exchanged within 90 days of the settlement of the purchase. Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets)^ Management Distribution and Other Total Annual Fund Fees Service (12b-1) Fees Expenses Operating Expenses Tax-Managed Dividend Income Fund Class A shares ^% ^% ^% ^% Class B shares ^% ^% ^% ^% Class C shares ^% ^% ^% ^% Class I shares ^% ^% ^% ^% Tax-Managed International Equity Fund Class A shares ^% ^% ^% ^% Class B shares ^% ^% ^% ^% Class C shares ^% ^% ^% ^% Class I shares ^% ^% ^% ^% Annual Operating Expenses for Tax-Managed Mid-Cap Core Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Management Fees ^% ^% ^% Distribution and Service (12b-1) Fees ^% ^% ^% Other Expenses _
